UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2408



HELEN M. LOMAX,

                                              Plaintiff - Appellant,

          versus


SCHINDLER ELEVATOR CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-199-7)


Submitted:   April 27, 2001                   Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Carr L. Kinder, Jr., CARR L. KINDER, JR., P.C., Roanoke, Virginia,
for Appellant. Victor S. Skaff, III, GENTRY, LOCKE, RAKES & MOORE,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Helen M. Lomax appeals the district court’s order granting

summary judgment in favor of Schindler Elevator Corporation in her

action in which she alleged a product liability claim and that

Schindler’s negligence caused an elevator door to close too quickly

on her, injuring her arm and shoulder.   We have reviewed the briefs

and the joint appendix and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.          Lomax v.

Schindler Elevator Corp., No. CA-00-199-7 (W.D. Va. filed Oct. 2,

2000; entered Oct. 3, 2000).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2